In an action to recover unpaid wages, plaintiffs appeal from an order of the Supreme Court, Queens County, dated May 22, 1979, which denied their motion to vacate a stipulation of settlement made October 18, 1978 in open court and to restore the action to the Trial Calendar. Order affirmed, without costs or disbursements. The record indicates that no good cause exists for relieving plaintiffs of the terms of the stipulation of settlement. The failure of defendants to make any installment payments pursuant to the stipulation, which provided for entry of judgment for the full unpaid balance of the settlement sum, with costs and interest from date of settlement, in the event of such default, is insufficient to warrant relief from the stipulation on the grounds of fraud or bad faith. Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.